United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 00-3554
                                   ___________

David Burrow,                          *
                                       *
           Appellant,                  * Appeal from the United States
                                       * District Court for the
      v.                               * Eastern District of Arkansas.
                                       *
Larry G. Massanari, Acting             *      [UNPUBLISHED]
                                1
Commissioner of Social Security,       *
                                       *
           Appellee.                   *
                                  ___________

                          Submitted: May 4, 2001
                              Filed: May 7, 2001
                                  ___________

Before BOWMAN, BEAM, and LOKEN, Circuit Judges.
                          ___________

PER CURIAM.

       David Burrow appeals the district court’s2 order affirming the Commissioner’s
denial of his March 1997 application for supplemental security income (SSI) in which



      1
       Larry G. Massanari has been appointed to serve as Acting Commissioner of
Social Security, and is substituted as appellee pursuant to Federal Rule of Appellate
Procedure 43(c)(2).
      2
        The HONORABLE STEPHEN M. REASONER, United States District Judge
for the Eastern District of Arkansas.
he alleged disabling pain in his knees, hips, and feet from arthritis.3 After a hearing, an
administrative law judge (ALJ) found that Burrow had the residual functional capacity
to perform the full range of light work, and that under the Medical Vocational
Guidelines (Guidelines) he was not disabled. Having considered the record and the
parties’ arguments, see Roberts v. Apfel, 222 F. 3d 466, 468 (8th Cir. 2000) (standard
of review), we affirm.

       Burrow first argues the ALJ improperly discredited his subjective complaints and
did not consider his wife’s testimony. We disagree. The ALJ noted he had considered
the factors in Polaski v. Heckler, 739 F.2d 1320, 1322 (8th Cir. 1984), see Lowe v.
Apfel, 226 F.3d 969, 972 (8th Cir. 2000) (ALJ need not discuss methodically each
Polaski factor so long as factors are acknowledged and examined), and specified his
reasons for discrediting Burrow, see Singh v. Apfel, 222 F.3d 448, 452 (8th Cir. 2000)
(in rejecting claimant’s subjective complaints, ALJ must make express credibility
determination and explain reasons for findings). The ALJ then properly relied on the
same factors in discrediting the testimony of Burrow’s wife.

       Burrow also contends that because he had nonexertional limitations, i.e.,
varicose veins, obesity, mood problems, pain, and rheumatoid arthritis, the ALJ could
not rely on the Guidelines. However, Burrow did not relate his varicose veins, obesity,
and mood problems to any nonexertional limitations, see 20 C.F.R. § 416.969a(c)
(2000) (nonexertional limitations affect non-strength demands of jobs), and the ALJ
properly discounted Burrow’s subjective complaints of pain from rheumatoid arthritis,
see Reynolds v. Chater, 82 F.3d 254, 258-59 (8th Cir. 1996) (when claimant’s
complaints of pain are explicitly discredited for legally sufficient reasons, Guidelines
may be used).


      3
       In December 1994 Burrow was found not disabled based on an August 1993
SSI application alleging essentially the same date of onset and the same impairments.
He did not appeal that denial.
                                            -2-
        Finally, we decline to address Burrow’s remaining arguments which he raises for
the first time on appeal. See Roberts, 222 F. 3d at 470 (unless manifest injustice would
result, claim not raised in district court is subject to forfeiture on appeal).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -3-